DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means of a valve (6)” in claim 1; 
“means of at least a first orifice (9)” in Claim 4; and
“means of at least a first orifice (10)” in Claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claimed limitations of “means of a valve (6)” in claim 1; “means of at least a first orifice (9)” in Claim 4; and “means of at least a first orifice (10)” in Claim 6 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “shut off, “close”, and “terminate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “means of” is “a nonce word or a verbal construct that is not recognized as the name of structure” and is merely a substitute for the term “means” associated with functional language. Hence, the term “apparatus” acts as a generic place holder for the term “means” and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. See MPEP § 2181(I)(A).  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 2-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
 “means of a valve (6) can shut off the exhaust gas channel (5) (See Paragraph [00033] of the Specification); has a function of the EGR valve of an exhaust gas recirculation system (See Paragraph [00038] of the Specification); comprises a valve body (6a) in a form of a flap valve (See Paragraph [00039] of the Specification)
“means of at least a first orifice (9) terminates the exhaust gas channel (5) into the inlet channel (4)” (See Paragraph [00042] of the Specification) ; and
“means of at least a first orifice (10) terminates the exhaust gas channel (5) into the inlet channel (4)” (See Paragraph [00047] of the Specification).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “distance L” (See Paragraphs [00050], line 5) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
1. In the Abstract:
a. The abstract of the disclosure is objected to because it contains the term of “(Fig. 1)”.  Correction is required.  See MPEP § 608.01(b).

    PNG
    media_image1.png
    550
    708
    media_image1.png
    Greyscale


b. Abstract of the disclosure is objected to because legal phraseology have been used. The legal term “comprising” was used in the abstract and correction is required.      See MPEP § 608.01(b).



2. In the Specification:
Applicant discloses “… invention relates to a compressor for charging a combustion engine according to the preamble of claim 1” (Paragraph [0001], lines 1-2); however, claim may be amended or cancelled during the prosecution of the instant application, and therefore, is not an appropriate characterization of the invention.

Claim Objections
Claims 1-11 are objected to because of the following informalities: 
In Claim 1, line 1, the recitation of “Compressor” should be replaced by – A compressor --.
In Claim 1, line 6, the recitation of “… the direction of the axis (A)… in the axial direction …” should be replaced by -- … [[ a direction of the axis (A)… in [[ an axial direction… -- (for addressing non-antecedent basis of Claimed limitation).
In Claims 2-11, line 1, the recitation of “Compressor” should be replaced by – The compressor --.
Appropriate correction is required.

Claim Suggestions
	Claims 1-11 are suggested to be revised as following to partially overcome the rejections under 35 USC 112(b) and objections of claimed limitations; to maintain consistency; as well as, to address punctuations in Claims.
1. [[A compressor for charging a combustion engine, comprising:
 	a compressor housing (1) with a volute (2) [[;
 5a compressor wheel (3) being arranged in the compressor housing (1), the compressor wheel (3) turning about an axis (A) and transporting gas into the volute (2) [[; and 
an inlet channel (4), at least an end portion of the inlet channel (4) being oriented in [[the]] a direction of the axis (A) in order to direct gas towards the compressor wheel in [[an axial direction [[; 
10wherein an exhaust gas channel (5) terminates into the inlet channel (4) upstream of the compressor wheel (3) [[; and 
wherein the exhaust gas channel (5) [[; [[
wherein a housing (8) of a driving device (7) of the valve (6) is integrally formed with the 15compressor housing (1).  

2. [[The compressor as claimed in claim 1, [[wherein the compressor housing (1) and the housing (8) of the driving device (7) are [[casted in one piece [[

3. [[The compressor according to claim 1, [[
wherein the valve (6) further comprises/includes [[
wherein [[at least one of an angle of at least 30o,[[and an angle of at least 60o, with the axis (A) of the compressor wheel (3).  

4. [[The compressor according to claim 1, [[wherein the exhaust gas channel (5) terminates into the inlet channel (4) by [[first orifice (9) in a main streaming direction (S) of the exhaust gas has an area focus (F), the area focus (F) having a radial offset (D) with respect to the axis 30(A) of the compressor wheel (3) in the main streaming direction (S) of the exhaust gas.  

5. [[The compressor as claimed in claim 4, [[wherein the radial offset (D) is greater than 2% [[first orifice (9).  

56. [[The compressor as claimed in claim 4, [[wherein the exhaust gas channel (5) further terminates into the inlet channel (4) by [[

107. [[The compressor as claimed in claim 6, [[wherein the branched channel (11) is extending about a circumference of the inlet channel (4) by an angle of more than 30o [[and an angle between 30o and 210o.  

8. [[The compressor as claimed in claim 6, [[
wherein a gas stream of the first orifice 15(9) and a gas stream of the second orifice (10) enter the inlet channel (4) in [[; and
wherein the gas stream of the first orifice 15(9) and the gas stream of the second orifice (10) [[

9. [[The compressor as claimed in claim 1, [[wherein a heating device (12) is 20provided for a heating of the valve (6).  

10. [[The compressor as claimed in claim 9, [[wherein the heating device comprises a channel for a heating fluid [[being an engine coolant.  

2511. [[The compressor as claimed in claim 9, [[wherein the heating device (12) comprises an electrical heating.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically,
The recitations of “… the exhaust gas channel (5) can be shut off by means of a valve (6)” in Claim1; and “… the valve (6) comprises a slider or a shaft (6b) of a valve body (6a), wherein a direction of movement of the slider or a direction of an axis of rotation of the shaft (6b) has an angle of at least 30o, in particular at least 60o, with the axis (A) of the compressor wheel (3)” in Claim 3 are unable.
It is noted that the specification provides inadequate description that one having skill in the art is able to understand the performance of means of a valve, a slider, and a shaft.
For example: 
[00038] By means of the exhaust gas channel 5 terminating into the inlet channel 4 upstream of the compressor wheel 3, a selectable recirculation of exhaust gas of the combustion engine can be added to the air or gas of the inlet channel 4 upstream of the compressor wheel 3. The amount of added exhaust gas can be adjusted by means of30 the valve 6. The valve 6 has the function of the EGR-valve of an exhaust gas recirculation system known in the art.

[00039] The housing 8 of the driving device 7 and the compressor housing 1 form an integral unit. In the present embodiment of the invention, the compressor housing 2 and the housing 8 of the driving device 7 are provided as one piece, and as a cast part.  It is noted that the housing 8 further comprises a cap 8a, and the compressor housing 2 5can also comprise further parts to be attached (not shown). 

[00040] In case of the present embodiment, the valve 6 comprises a valve body 6a in the form of a valve flap. The valve flap 6a can be rotated by a rotatable shaft 6b. The shaft 6b is precisely supported in a bore connecting the exhaust gas channel 5 with the10 inner of the housing 8 of the driving device 7. This precise support provides for a precise position and movement of the valve body 6a. 

[00041] In order to provide for an effective and space saving construction, a direction of an axis of rotation of the shaft 6b has an angle of at least 30o, preferably at least15 60o, with the axis A of the compressor wheel 3. In the present embodiment, the shaft 6b is oriented essentially perpendicular to the axis A of the compressor wheel 3. 
 

It is noted that the Specification describes the valve 6 as being set forth in the above paragraphs; however, the specification does not describe how the valve is able to perform its functions (i.e. via pneumatic/electric/transmission device/system/actuator).

Additionally, it appears that any amendment to the specification to remedy that explained above will appropriately be interpreted as new matter. It is suggested that a continuation-in-part application be filed so as to forward prosecution.	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically,
1. In Claim 1, line 10, the recitation of “… the exhaust gas channel (5) can be shut off by means of a valve (6)” renders the claim indefinite since it is not clear that how or by which way the means of a valve (6) is able to perform its function as shutting off the exhaust gas channel. In other words, under which operation condition(s) of a combustion engine, the means of a valve (6) is performing its function of shutting off the exhaust gas channel?
Applicants are required to clarify or to revise the claimed limitation.

2. The recitations of “… in particular as a cast part…” in Claim 2; “… in particular at least 60o …” in Claim 3; “… in particular greater than 5%, more particular between 5% and 50% ...” in Claim 5; “… in particular between 30o and 210o…” in Claim 7 and “… in particular an engine coolant…” in Claim 10 render the claims indefinite, since it is not clear that how particularly casting to be applied for the compressor housing (1) and the housing (8) of the driving device (7) as being claimed in Claim 2; how particularly angular rotation of at least 30o/60o is to be applied for a direction of an axis of a rotational shaft (6b) as being claimed in Claim 3; how particular the radial offset (D) which is greater than 5% or between 5% and 50% as being claimed in Claim 5; how particular the branched channel (11) extending about the circumference of the inlet channel in a range between 30o and 210o, as being claimed in Claim 7; and how particularly an engine coolant to be used as a heating fluid to be supplied to the heating device as being claimed in 10.
Applicants are required to clarify or to revise the claimed limitation.

3. Claim 8 recites the limitation directed to “about opposite directions …” The specification does not clarify what the applicant intends the meaning of the word "about" to be, and therefore, the term "about" is considered indefinite. Which directions are to be considered as "about opposite"?

Applicant is required to clarify or to revise the claimed limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al.  (Pub. Number US 2015/0068503 A1).
Wu discloses a compressor (Not Numbered of Figures 1-2) for charging a combustion engine (10 of Figure 1), comprising:
 a compressor housing (50 of Figure 2) with a volute (52 of Figure 2), 
5a compressor wheel (48 of Figure 2) being arranged in the compressor housing (50 of Figure 2), the compressor wheel housing (50 of Figure 2)  turning about an axis (42 of Figure 2) and transporting gas into the volute housing (52 of Figure 2), and 
an inlet channel (50A of Figure 2), at least an end portion of the inlet channel (Not Numbered) being oriented in the direction of the axis (42 of Figure 2) in order to direct gas towards the compressor wheel  (48 of Figure) in the axial direction (via axis 42), 
10wherein an exhaust gas channel (via 24 of Figure 1) terminates into the inlet channel (50A) upstream of the compressor wheel (48), and 
wherein the exhaust gas channel (via 24 to 50C of Figure 2) can be shut off by means of a valve (60A of Figure 2) (See Figure 2);
wherein a housing of a driving device (Read as actuator 60) of the valve (60A) being integrally formed with the 15compressor housing (50) (See Figures 1-2, Paragraphs [0026]-0031]);
(Re. Cl. 3) the valve (60A) comprises a slider (Read as actuator 60) or a shaft of a valve body, wherein a direction of movement of the slider (movement of actuator 60) or a direction of an axis of rotation of the shaft has an angle of at least 30o, in particular at least 60o, with the axis (via 42 of Figure 2) of the compressor wheel (48 of Figure 2) (See Figure 2);
 (Re. Cl. 9) a heating device (Using coolant 68) being 20provided for a heating of the valve (60A) (See Figure 4; Paragraph [0030]); and
(Re. Cl. 10) the heating device comprising a channel (via 68) for a heating fluid, in particular an engine coolant (See Figure 4; Paragraph [0030]).  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al.  (Pub. Number US 2015/0068503 A1).
Wu discloses the invention as recited in the rejection of Claim 1; however, Wu is silent to disclose the compressor housing and the housing of the driving device being provided as one piece, in particular as a cast part. 
The claimed phrase "the compressor housing and the housing of the driving device being provided as one piece, in particular as a cast part” is being treated as a product by process limitation. As set forth in MPEP §2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP §2113.    
Also, "the compressor housing and the housing of the driving device being provided as one piece, in particular as a cast part” is a product-by-process limitation and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964,966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.  (Pub. Number US 2015/0068503 A1), in view of Vigild et al. (Patent Number 9,181,828 B2).
Wu discloses the invention as recited above, However fails to disclose 25the heating device comprising an electrical heating.
Vigild teaches that it is conventional in the art of turbocharged internal combustion engines having a low-pressure EGR, to utilize the heating device (Read as 47, 47) comprising an electrical heating (47) (See Figure 1, Column 3, lines 4-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized an electrical heating, as taught by Vigild , to improve the performance efficiency for the Wu device, since the use thereof would have burned soot and oil particle of the exhaust gas recirculation before being introduced/delivered into the EGR valve, consequently, the EGR valve would be clean and avoiding stuck (See Column 3, lines 4-10).

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 17 July 2007 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abouelleil et al. (Pub. Number US-20190128426-A1) relates to a pressure activated valve seat.

Kuske et al. (Pub. Number US-20180328318-A1) relates to a boosted internal combustion engine with low-pressure exhaust gas recirculation arrangement and a pivotable flap.
Dominguez et al. (Pub. Number US-20150345644-A1) relates to a butterfly valve.

Mellere et al. (Pub. Number US-20150300298-A1) relates to overmolded motorized valve with improved sealing.

Telep et al. (Pub. Number US-20150247465-A1) relates to an adjustment device for a valve assembly.

Keefover (Pub. Number US-20130195628-A1) relates to a turbocharger EGR module.

Leroux et al. (Pub. Number US-20110061380-A1) relates to a motor vehicle internal combustion engine EGR loop.

Leroux et al. (Pub. Number US-20110048004-A1) relates to a motor vehicle internal combustion engine EGR loop.

Lutz et al. (Pub. Number US-20080223038-A1) relates to an arrangement for recirculating and cooling exhaust gas of an internal combustion engine.

Griffith (Pub. Number US-20070144170-A1) relates to a compressor having integral EGR valve and a mixer.
Keefover et al. (Pub. Number US-20060081228-A1) relates to an exhaust gas recirculation valve and poppet.

Lallemant et al. (Patent Number US-9518537-B2) relates to a fluid recirculation valve, notably for a motor vehicle, and thermal; condition device comprising the fluid recirculation valve.

Bruggesser et al. (Patent Number US-8925530-B2) relates to an intake module with integrated exhaust gas recirculation.

Styles (Patent Number US-8047184-B2) relates to an EGR cooler bypass strategy.

Eriksson et al. (Patent Number US-7017560-B2) relates to a method and a device for an EGR system as well as a regulation method and a device.

Masuda (Patent Number US-4497335-A) relates to a control valve of exhaust gas recirculation apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
May 21, 2021